Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 1/18/2021.  Claims 24-43 are pending in the case.  Claims 24 and 34 are independent claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 24 and 34 recite “displaying on the graphical user interface a fluids region comprising at least one fluid area.”  It is unclear how the graphical user interface can only display one fluid area when the claims recite fluids region.  Examiner notes that this limitation is not distinctly claim the subject matter which the inventor regards as the invention (for example, applicant’s Fig. 3-4 fluid areas 220). It appear that the claims would require to explicitly recite display on the graphical user interface a fluids region including a plurality of fluid areas
Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 24 and 34 recite “allow a user to select the at least one fluid area to initiate an adjustment of the flow rate of the at least one selected fluid area”. It is unclear which part to the fluid area the user select to initiate an adjustment since the fluid area comprises a pump element and a reservoir element wherein the pump element defines a flow rate of the fluid….and the reservoir element comprise a fluid level representative of an amount of the fluid within the reservoir... It appear that the claims would require to explicitly recite selecting a specific element (or area) within the fluid area allow the user to initiate an adjustment of the flow rate of the selected fluid area. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12 of copending Application No. 14/774336 (reference application). Although the claims at issue are not claims 1-2 and 12 of copending Application No. 14/774336 contain every element of claims 24 and 34 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 17/151503
Copending Application 14/774336
24. An extracorporeal blood treatment system comprising: extracorporeal blood treatment apparatus for use in performing an extracorporeal blood treatment comprising: 

one or more pumps to move at least one of blood and a treatment solution during extracorporeal blood treatment, and one or more reservoirs to store one or more fluids during extracorporeal blood treatment; 

a display apparatus comprising a graphical user interface, wherein the graphical user interface is configured to depict a fluid region; and a computing apparatus operatively coupled to the extracorporeal blood treatment apparatus and the display apparatus, wherein the computing apparatus is configured to: 





display on the graphical user interface a fluids region comprising at least one fluid area, wherein the at least one fluid area corresponds to a fluid and a reservoir of the one or more reservoirs storing the fluid, wherein the at least one fluid area comprises a pump element and a reservoir element, wherein the pump element defines a flow rate of the fluid during performance of the extracorporeal blood treatment and the reservoir element comprises a fluid level representative of an amount of the fluid within the reservoir storing the fluid during performance of the extracorporeal blood treatment; and 
































allow a user to select the at least one fluid area to initiate an adjustment of the flow rate of the at least one selected fluid area.


Claim 34 recite similar limitations of claim 24.
An extracorporeal blood treatment system comprising: extracorporeal blood treatment apparatus for use in performing an extracorporeal blood treatment comprising: 

one or more pumps to move at least one of blood and a treatment solution during extracorporeal blood treatment, and one or more reservoirs to store one or more fluids during extracorporeal blood treatment; 

a display apparatus comprising a graphical user interface, wherein the graphical user interface is configured to depict a fluid region; and a computing apparatus operatively coupled to the extracorporeal blood treatment apparatus and the display apparatus, wherein the computing apparatus is configured to: 

perform an extracorporeal blood treatment using the extracorporeal blood treatment apparatus; 

display on the graphical user interface during performance of the extracorporeal blood treatment a fluid region comprising one or more fluid areas corresponding to one or more fluids used in or resulting from the extracorporeal blood treatment, wherein each fluid area of the one or more fluid areas corresponds to a fluid and a reservoir of the one or more reservoirs storing the fluid, wherein at least one fluid area of the one or more fluid areas comprises a pump element and a reservoir element, wherein the pump element defines a flow rate of the fluid during performance of the extracorporeal blood treatment and the reservoir element comprises a fluid level representative of an amount of the fluid within the reservoir storing the fluid during performance of the extracorporeal blood treatment;

determine which of the one or more reservoirs storing one or more fluids during extracorporeal blood treatment is next to require a reservoir change to maintain performance of the extracorporeal blood treatment; 

display a next reservoir change notification proximate a fluid area of the one or more fluid areas corresponding to the determined reservoir of the one or more reservoirs storing one or more fluids during extracorporeal blood treatment that is next to require a reservoir change 

 
allow a user to select a fluid area of the one or more fluid areas to initiate one of a flow rate change and a reservoir change of the fluid corresponding to the selected fluid.

Claims 2 and 12 recite similar limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.